DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian K. Seidleck, Reg. No. 51,321 on 04/23/2021.

The application has been amended as follows: 

1. (Currently Amended) A light source, comprising:
a socket connection configured for connection to a source of electricity;
a base arranged on the socket connection without being laterally covered by the socket connection, and having a width greater than that of the socket connection;
a heat conductive structure having a heat conductive material affixed to the base; and
an LED element directly and fully embedded in the while the heat conductive material is an uncured state and subsequently cured to secure the LED element within the heat conductive material, and   
wherein the plurality of LEDs is connected to each other through a plurality of wires, and has a curved configuration constrained by the plurality of wires and the heat conductive structure having the heat conductive material, and
wherein each of the plurality of LEDs does not include a heat sink, and is not mounted to a mounting structure.

Allowable Subject Matter
1.         Claims 1-4 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the Applicant has sufficiently claimed and respectively defined the act of embedding the LEDs into the heat conductive structure, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the claimed elements relative to one another, as recited in claim 1.
Dependent claims 2-4 are allowed by virtue of their dependency from allowed claim 1.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875